Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 1
                                                              9 of 33
                                                                   46 PAGEID #: 370
                                                                                308




                         EXHIBIT 1
Case:
Case:2:18-cv-00134-SDM-EPD
      2:18-cv-00134-SDM-EPDDoc
                           Doc#:
                               #:58-1
                                 59-1Filed:
                                      Filed:01/31/20
                                            02/06/20Page:
                                                     Page:10
                                                          2 of
                                                             of33
                                                                46 PAGEID
                                                                   PAGEID#:
                                                                          #:371
                                                                             309

                               Schedule of Payments


  Installment Payments         Attorneys’ Fees and Costs   Class Members

  First Installment: $40,000   $18,666.67                  $10,166.66 in Wage (W2
  (33 1/3% of total)            in Attorneys’ Fees         payments with normal
                               Payment to Contreras Law,   withholdings) Payments as
  Due Date: December 3, 2019   LLC, 1099 payment with      follows:
                               no deductions.
                                                           Payments shall be in form of
                               Payment shall be made to    payroll checks made payable
                               Attorney Steve Brown’s      to Plaintiffs for holding in
                               IOLTA account for holding   trust by Attorney Steve
                               in trust until settlement   Brown until settlement
                               approval.                   approval.


                                                           Hayes, Michelle
                                                              • $773.32

                                                           Adams, Misti
                                                              • $858.96

                                                           Imler, Lyn
                                                               • $413.14

                                                           Culp, Morgan
                                                               • $487.08

                                                           Kellam, Joann
                                                               • $4,325.35

                                                           Wechwartz, Brooke
                                                              • $87.13

                                                           Carr, Chantelle
                                                               • $708.83

                                                           Webb, Taquoila
                                                              • $519.81

                                                           Fisher, Kim
                                                               • $37.41

                                                           Brown, Tonya
                                                              • $106.67
Case:
Case:2:18-cv-00134-SDM-EPD
      2:18-cv-00134-SDM-EPDDoc
                           Doc#:
                               #:58-1
                                 59-1Filed:
                                      Filed:01/31/20
                                            02/06/20Page:
                                                     Page:11
                                                          3 of
                                                             of33
                                                                46 PAGEID
                                                                   PAGEID#:
                                                                          #:372
                                                                             310

                               Schedule of Payments


                                                      Cobb, Jean
                                                         • $263.84

                                                      Price, Adrian
                                                          • $1,483.23

                                                      Burns, Alisha
                                                          • $101.89
  First Installment: $40,000                          $11,166.67 in Non-Wage
  (33 1/3% of total)                                  (1099 without deductions)
                                                      Payments as follows:
  Due Date: December 3, 2019
                                                      Payments shall be in form of
                                                      payroll checks made payable
                                                      to Plaintiffs for holding in
                                                      trust by Attorney Steve
                                                      Brown until settlement
                                                      approval.


                                                      Hayes, Michelle
                                                         • $773.32

                                                      Adams, Misti
                                                         • $1,858.97

                                                             (Including $1,000
                                                             for 1/3 of $3,000
                                                             Service Award)

                                                      Imler, Lyn
                                                          • $413.14

                                                      Culp, Morgan
                                                          • $487.08

                                                      Kellam, Joann
                                                          • $4,325.35

                                                      Wechwartz, Brooke
                                                         • $87.13

                                                      Carr, Chantelle
                                                          • $708.83

                                                      Webb, Taquoila
Case:
Case:2:18-cv-00134-SDM-EPD
      2:18-cv-00134-SDM-EPDDoc
                           Doc#:
                               #:58-1
                                 59-1Filed:
                                      Filed:01/31/20
                                            02/06/20Page:
                                                     Page:12
                                                          4 of
                                                             of33
                                                                46 PAGEID
                                                                   PAGEID#:
                                                                          #:373
                                                                             311

                                  Schedule of Payments


                                                                  •   $519.81

                                                              Fisher, Kim
                                                                  • $37.41

                                                              Brown, Tonya
                                                                 • $106.67

                                                              Cobb, Jean
                                                                 • $263.84

                                                              Price, Adrian
                                                                  • $1,483.23

                                                              Burns, Alisha
                                                                 • $101.89

  Second Installment: $6,666.67   $3,111.11 in Attorneys’     $1,694.45 in Wage (W2
  (5.56% of total)                Fees Payment to Contreras   payments with normal
                                  Law, LLC, 1099 payment      withholdings) Payments as
                                  with no deductions.         follows:
  Due Date: January 3, 2020
                                  Payment shall be made to    Payments shall be in form of
                                  Attorney Steve Brown’s      payroll checks made payable
                                  IOLTA account for holding   to Plaintiffs for holding in
                                  in trust until settlement   trust by Attorney Steve
                                  approval.                   Brown until settlement
                                                              approval.


                                                              Hayes, Michelle
                                                                 • $128.89

                                                              Adams, Misti
                                                                 • $143.16

                                                              Imler, Lyn
                                                                  • $68.86

                                                              Culp, Morgan
                                                                  • $81.18

                                                              Kellam, Joann
                                                                  • $720.89

                                                              Wechwartz, Brooke
Case:
Case:2:18-cv-00134-SDM-EPD
      2:18-cv-00134-SDM-EPDDoc
                           Doc#:
                               #:58-1
                                 59-1Filed:
                                      Filed:01/31/20
                                            02/06/20Page:
                                                     Page:13
                                                          5 of
                                                             of33
                                                                46 PAGEID
                                                                   PAGEID#:
                                                                          #:374
                                                                             312

                                  Schedule of Payments


                                                             •   $14.52

                                                         Carr, Chantelle
                                                             • $118.14

                                                         Webb, Taquoila
                                                            • $86.64

                                                         Fisher, Kim
                                                             • $6.24

                                                         Brown, Tonya
                                                            • $17.78

                                                         Cobb, Jean
                                                            • $43.97

                                                         Price, Adrian
                                                             • $247.21

                                                         Burns, Alisha
                                                            • $16.98

  Second Installment: $6,666.67                          $1,861.11 in Non-Wage
  (5.56% of total)                                       (1099 without deductions)
                                                         Payments as follows:

  Due Date: January 3, 2020                              Payments shall be in form of
                                                         payroll checks made payable
                                                         to Plaintiffs for holding in
                                                         trust by Attorney Steve
                                                         Brown until settlement
                                                         approval.


                                                         Hayes, Michelle
                                                            • $128.89

                                                         Adams, Misti
                                                            • $309.83

                                                                 (Including $166.67
                                                                 for Service Award)

                                                         Imler, Lyn
                                                             • $68.86
Case:
Case:2:18-cv-00134-SDM-EPD
      2:18-cv-00134-SDM-EPDDoc
                           Doc#:
                               #:58-1
                                 59-1Filed:
                                      Filed:01/31/20
                                            02/06/20Page:
                                                     Page:14
                                                          6 of
                                                             of33
                                                                46 PAGEID
                                                                   PAGEID#:
                                                                          #:375
                                                                             313

                                 Schedule of Payments



                                                             Culp, Morgan
                                                                 • $81.18

                                                             Kellam, Joann
                                                                 • $720.89

                                                             Wechwartz, Brooke
                                                                • $14.52

                                                             Carr, Chantelle
                                                                 • $118.14

                                                             Webb, Taquoila
                                                                • $86.64

                                                             Fisher, Kim
                                                                 • $6.24

                                                             Brown, Tonya
                                                                • $17.78

                                                             Cobb, Jean
                                                                • $43.97

                                                             Price, Adrian
                                                                 • $247.21

                                                             Burns, Alisha
                                                                • $16.98

  Third Installment: $6,666.67   $3,111.11 in Attorneys’     $1,694.45 in Wage (W2
  (5.56% of total)               Fees Payment to Contreras   payments with normal
                                 Law, LLC, 1099 payment      withholdings) Payments as
                                 with no deductions.         follows:
  Due Date: February 3, 2020
                                 Payment shall be made to    Payments shall be in form of
                                 Attorney Steve Brown’s      payroll checks made payable
                                 IOLTA account for holding   to Plaintiffs for holding in
                                 in trust until settlement   trust by Attorney Steve
                                 approval.                   Brown until settlement
                                                             approval.


                                                             Hayes, Michelle
                                                                • $128.89
Case:
Case:2:18-cv-00134-SDM-EPD
      2:18-cv-00134-SDM-EPDDoc
                           Doc#:
                               #:58-1
                                 59-1Filed:
                                      Filed:01/31/20
                                            02/06/20Page:
                                                     Page:15
                                                          7 of
                                                             of33
                                                                46 PAGEID
                                                                   PAGEID#:
                                                                          #:376
                                                                             314

                               Schedule of Payments



                                                      Adams, Misti
                                                         • $143.16

                                                      Imler, Lyn
                                                          • $68.86

                                                      Culp, Morgan
                                                          • $81.18

                                                      Kellam, Joann
                                                          • $720.89

                                                      Wechwartz, Brooke
                                                         • $14.52

                                                      Carr, Chantelle
                                                          • $118.14

                                                      Webb, Taquoila
                                                         • $86.64

                                                      Fisher, Kim
                                                          • $6.24

                                                      Brown, Tonya
                                                         • $17.78

                                                      Cobb, Jean
                                                         • $43.97

                                                      Price, Adrian
                                                          • $247.21

                                                      Burns, Alisha
                                                         • $16.98
Case:
Case:2:18-cv-00134-SDM-EPD
      2:18-cv-00134-SDM-EPDDoc
                           Doc#:
                               #:58-1
                                 59-1Filed:
                                      Filed:01/31/20
                                            02/06/20Page:
                                                     Page:16
                                                          8 of
                                                             of33
                                                                46 PAGEID
                                                                   PAGEID#:
                                                                          #:377
                                                                             315

                                 Schedule of Payments


  Third Installment: $6,666.67                          $1,861.11 in Non-Wage
  (5.56% of total)                                      (1099 without deductions)
                                                        Payments as follows:

  Due Date: February 3, 2020                            Payments shall be in form of
                                                        payroll checks made payable
                                                        to Plaintiffs for holding in
                                                        trust by Attorney Steve
                                                        Brown until settlement
                                                        approval.


                                                        Hayes, Michelle
                                                           • $128.89

                                                        Adams, Misti
                                                           • $309.83

                                                               (Including $166.67
                                                               for Service Award)

                                                        Imler, Lyn
                                                            • $68.86

                                                        Culp, Morgan
                                                            • $81.18

                                                        Kellam, Joann
                                                            • $720.89

                                                        Wechwartz, Brooke
                                                           • $14.52

                                                        Carr, Chantelle
                                                            • $118.14

                                                        Webb, Taquoila
                                                           • $86.64

                                                        Fisher, Kim
                                                            • $6.24

                                                        Brown, Tonya
                                                           • $17.78

                                                        Cobb, Jean
Case:
Case:2:18-cv-00134-SDM-EPD
      2:18-cv-00134-SDM-EPDDoc
                           Doc#:
                               #:58-1
                                 59-1Filed:
                                      Filed:01/31/20
                                            02/06/20Page:
                                                     Page:17
                                                          9 of
                                                             of33
                                                                46 PAGEID
                                                                   PAGEID#:
                                                                          #:378
                                                                             316

                                  Schedule of Payments


                                                                  •   $43.97

                                                              Price, Adrian
                                                                  • $247.21

                                                              Burns, Alisha
                                                                 • $16.98




  Fourth Installment: $6,666.67   $3,111.11 in Attorneys’     $1,694.45 in Wage (W2
  (5.56% of total)                Fees Payment to Contreras   payments with normal
                                  Law, LLC, 1099 payment      withholdings) Payments as
                                  with no deductions.         follows:
  Due Date: March 3, 2020
                                  Payment shall be made to    Payments shall be in form of
                                  Attorney Steve Brown’s      payroll checks made payable
                                  IOLTA account for holding   to Plaintiffs for holding in
                                  in trust until settlement   trust by Attorney Steve
                                  approval.                   Brown until settlement
                                                              approval.


                                                              Hayes, Michelle
                                                                 • $128.89

                                                              Adams, Misti
                                                                 • $143.16

                                                              Imler, Lyn
                                                                  • $68.86

                                                              Culp, Morgan
                                                                  • $81.18

                                                              Kellam, Joann
                                                                  • $720.89

                                                              Wechwartz, Brooke
                                                                 • $14.52

                                                              Carr, Chantelle
                                                                  • $118.14
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 10
                                                              18 of 33
                                                                    46 PAGEID #: 379
                                                                                 317

                                  Schedule of Payments


                                                         Webb, Taquoila
                                                            • $86.64

                                                         Fisher, Kim
                                                             • $6.24

                                                         Brown, Tonya
                                                            • $17.78

                                                         Cobb, Jean
                                                            • $43.97

                                                         Price, Adrian
                                                             • $247.21

                                                         Burns, Alisha
                                                            • $16.98

  Fourth Installment: $6,666.67                          $1,861.11 in Non-Wage
  (5.56% of total)                                       (1099 without deductions)
                                                         Payments as follows:

  Due Date: March 3, 2020                                Payments shall be in form of
                                                         payroll checks made payable
                                                         to Plaintiffs for holding in
                                                         trust by Attorney Steve
                                                         Brown until settlement
                                                         approval.


                                                         Hayes, Michelle
                                                            • $128.89

                                                         Adams, Misti
                                                            • $309.83

                                                                (Including $166.67
                                                                for Service Award)

                                                         Imler, Lyn
                                                             • $68.86

                                                         Culp, Morgan
                                                             • $81.18

                                                         Kellam, Joann
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 11
                                                              19 of 33
                                                                    46 PAGEID #: 380
                                                                                 318

                                 Schedule of Payments


                                                                 •   $720.89

                                                             Wechwartz, Brooke
                                                                • $14.52

                                                             Carr, Chantelle
                                                                 • $118.14

                                                             Webb, Taquoila
                                                                • $86.64

                                                             Fisher, Kim
                                                                 • $6.24

                                                             Brown, Tonya
                                                                • $17.78

                                                             Cobb, Jean
                                                                • $43.97

                                                             Price, Adrian
                                                                 • $247.21

                                                             Burns, Alisha
                                                                • $16.98

  Fifth Installment: $6,666.67   $3,111.11 in Attorneys’     $1,694.45 in Wage (W2
  (5.56% of total)               Fees Payment to Contreras   payments with normal
                                 Law, LLC, 1099 payment      withholdings) Payments as
                                 with no deductions.         follows:
  Due Date: April 3, 2020
                                 Payment shall be made to    Payments shall be in form of
                                 Attorney Steve Brown’s      payroll checks made payable
                                 IOLTA account for holding   to Plaintiffs for holding in
                                 in trust until settlement   trust by Attorney Steve
                                 approval.                   Brown until settlement
                                                             approval.


                                                             Hayes, Michelle
                                                                • $128.89

                                                             Adams, Misti
                                                                • $143.16

                                                             Imler, Lyn
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 12
                                                              20 of 33
                                                                    46 PAGEID #: 381
                                                                                 319

                                 Schedule of Payments


                                                             •   $68.86

                                                         Culp, Morgan
                                                             • $81.18

                                                         Kellam, Joann
                                                             • $720.89

                                                         Wechwartz, Brooke
                                                            • $14.52

                                                         Carr, Chantelle
                                                             • $118.14

                                                         Webb, Taquoila
                                                            • $86.64

                                                         Fisher, Kim
                                                             • $6.24

                                                         Brown, Tonya
                                                            • $17.78

                                                         Cobb, Jean
                                                            • $43.97

                                                         Price, Adrian
                                                             • $247.21

                                                         Burns, Alisha
                                                            • $16.98

  Fifth Installment: $6,666.67                           $1,861.11 in Non-Wage
  (5.56% of total)                                       (1099 without deductions)
                                                         Payments as follows:

  Due Date: April 3, 2020                                Payments shall be in form of
                                                         payroll checks made payable
                                                         to Plaintiffs for holding in
                                                         trust by Attorney Steve
                                                         Brown until settlement
                                                         approval.


                                                         Hayes, Michelle
                                                            • $128.89
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 13
                                                              21 of 33
                                                                    46 PAGEID #: 382
                                                                                 320

                                Schedule of Payments



                                                         Adams, Misti
                                                            • $309.83

                                                                (Including $166.67
                                                                for Service Award)

                                                         Imler, Lyn
                                                             • $68.86

                                                         Culp, Morgan
                                                             • $81.18

                                                         Kellam, Joann
                                                             • $720.89

                                                         Wechwartz, Brooke
                                                            • $14.52

                                                         Carr, Chantelle
                                                             • $118.14

                                                         Webb, Taquoila
                                                            • $86.64

                                                         Fisher, Kim
                                                             • $6.24

                                                         Brown, Tonya
                                                            • $17.78

                                                         Cobb, Jean
                                                            • $43.97

                                                         Price, Adrian
                                                             • $247.21

                                                         Burns, Alisha
                                                            • $16.98
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 14
                                                              22 of 33
                                                                    46 PAGEID #: 383
                                                                                 321

                                 Schedule of Payments


  Sixth Installment: $6,666.67   $3,111.11 in Attorneys’     $1,694.45 in Wage (W2
  (5.56% of total)               Fees Payment to Contreras   payments with normal
                                 Law, LLC, 1099 payment      withholdings) Payments as
                                 with no deductions.         follows:
  Due Date: May 3, 2020
                                 Payment shall be made to    Payments shall be in form of
                                 Attorney Steve Brown’s      payroll checks made payable
                                 IOLTA account for holding   to Plaintiffs for holding in
                                 in trust until settlement   trust by Attorney Steve
                                 approval.                   Brown until settlement
                                                             approval.


                                                             Hayes, Michelle
                                                                • $128.89

                                                             Adams, Misti
                                                                • $143.16

                                                             Imler, Lyn
                                                                 • $68.86

                                                             Culp, Morgan
                                                                 • $81.18

                                                             Kellam, Joann
                                                                 • $720.89

                                                             Wechwartz, Brooke
                                                                • $14.52

                                                             Carr, Chantelle
                                                                 • $118.14

                                                             Webb, Taquoila
                                                                • $86.64

                                                             Fisher, Kim
                                                                 • $6.24

                                                             Brown, Tonya
                                                                • $17.78

                                                             Cobb, Jean
                                                                • $43.97
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 15
                                                              23 of 33
                                                                    46 PAGEID #: 384
                                                                                 322

                                 Schedule of Payments


                                                         Price, Adrian
                                                             • $247.21

                                                         Burns, Alisha
                                                            • $16.98


  Sixth Installment: $6,666.67                           $1,861.11 in Non-Wage
  (5.56% of total)                                       (1099 without deductions)
                                                         Payments as follows:

  Due Date: May 3, 2020                                  Payments shall be in form of
                                                         payroll checks made payable
                                                         to Plaintiffs for holding in
                                                         trust by Attorney Steve
                                                         Brown until settlement
                                                         approval.


                                                         Hayes, Michelle
                                                            • $128.89

                                                         Adams, Misti
                                                            • $309.83

                                                                (Including $166.67
                                                                for Service Award)

                                                         Imler, Lyn
                                                             • $68.86

                                                         Culp, Morgan
                                                             • $81.18

                                                         Kellam, Joann
                                                             • $720.89

                                                         Wechwartz, Brooke
                                                            • $14.52

                                                         Carr, Chantelle
                                                             • $118.14

                                                         Webb, Taquoila
                                                            • $86.64
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 16
                                                              24 of 33
                                                                    46 PAGEID #: 385
                                                                                 323

                                 Schedule of Payments


                                                             Fisher, Kim
                                                                 • $6.24

                                                             Brown, Tonya
                                                                • $17.78

                                                             Cobb, Jean
                                                                • $43.97

                                                             Price, Adrian
                                                                 • $247.21

                                                             Burns, Alisha
                                                                • $16.98

  Seventh Installment: $6,666.67 $3,111.11 in Attorneys’     $1,694.45 in Wage (W2
  (5.56% of total)               Fees Payment to Contreras   payments with normal
                                 Law, LLC, 1099 payment      withholdings) Payments as
                                 with no deductions.         follows:
  Due Date: June 3, 2020
                                 Payment shall be made to    Payments shall be in form of
                                 Attorney Steve Brown’s      payroll checks made payable
                                 IOLTA account for holding   to Plaintiffs for holding in
                                 in trust until settlement   trust by Attorney Steve
                                 approval.                   Brown until settlement
                                                             approval.


                                                             Hayes, Michelle
                                                                • $128.89

                                                             Adams, Misti
                                                                • $143.16

                                                             Imler, Lyn
                                                                 • $68.86

                                                             Culp, Morgan
                                                                 • $81.18

                                                             Kellam, Joann
                                                                 • $720.89

                                                             Wechwartz, Brooke
                                                                • $14.52
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 17
                                                              25 of 33
                                                                    46 PAGEID #: 386
                                                                                 324

                                   Schedule of Payments


                                                          Carr, Chantelle
                                                              • $118.14

                                                          Webb, Taquoila
                                                             • $86.64

                                                          Fisher, Kim
                                                              • $6.24

                                                          Brown, Tonya
                                                             • $17.78

                                                          Cobb, Jean
                                                             • $43.97

                                                          Price, Adrian
                                                              • $247.21

                                                          Burns, Alisha
                                                             • $16.98

  Seventh Installment: $6,666.67                          $1,861.11 in Non-Wage
  (5.56% of total)                                        (1099 without deductions)
                                                          Payments as follows:

  Due Date: June 3, 2020                                  Payments shall be in form of
                                                          payroll checks made payable
                                                          to Plaintiffs for holding in
                                                          trust by Attorney Steve
                                                          Brown until settlement
                                                          approval.


                                                          Hayes, Michelle
                                                             • $128.89

                                                          Adams, Misti
                                                             • $309.83

                                                                 (Including $166.67
                                                                 for Service Award)

                                                          Imler, Lyn
                                                              • $68.86

                                                          Culp, Morgan
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 18
                                                              26 of 33
                                                                    46 PAGEID #: 387
                                                                                 325

                                  Schedule of Payments


                                                                  •   $81.18

                                                              Kellam, Joann
                                                                  • $720.89

                                                              Wechwartz, Brooke
                                                                 • $14.52

                                                              Carr, Chantelle
                                                                  • $118.14

                                                              Webb, Taquoila
                                                                 • $86.64

                                                              Fisher, Kim
                                                                  • $6.24

                                                              Brown, Tonya
                                                                 • $17.78

                                                              Cobb, Jean
                                                                 • $43.97

                                                              Price, Adrian
                                                                  • $247.21

                                                              Burns, Alisha
                                                                 • $16.98


  Eighth Installment: $6,666.67   $3,111.11 in Attorneys’     $1,694.45 in Wage (W2
  (5.56% of total)                Fees Payment to Contreras   payments with normal
                                  Law, LLC, 1099 payment      withholdings) Payments as
                                  with no deductions.         follows:
  Due Date: July 3, 2020
                                  Payment shall be made to    Payments shall be in form of
                                  Attorney Steve Brown’s      payroll checks made payable
                                  IOLTA account for holding   to Plaintiffs for holding in
                                  in trust until settlement   trust by Attorney Steve
                                  approval.                   Brown until settlement
                                                              approval.


                                                              Hayes, Michelle
                                                                 • $128.89
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 19
                                                              27 of 33
                                                                    46 PAGEID #: 388
                                                                                 326

                                Schedule of Payments


                                                         Adams, Misti
                                                            • $143.16

                                                         Imler, Lyn
                                                             • $68.86

                                                         Culp, Morgan
                                                             • $81.18

                                                         Kellam, Joann
                                                             • $720.89

                                                         Wechwartz, Brooke
                                                            • $14.52

                                                         Carr, Chantelle
                                                             • $118.14

                                                         Webb, Taquoila
                                                            • $86.64

                                                         Fisher, Kim
                                                             • $6.24

                                                         Brown, Tonya
                                                            • $17.78

                                                         Cobb, Jean
                                                            • $43.97

                                                         Price, Adrian
                                                             • $247.21

                                                         Burns, Alisha
                                                            • $16.98
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 20
                                                              28 of 33
                                                                    46 PAGEID #: 389
                                                                                 327

                                  Schedule of Payments


  Eighth Installment: $6,666.67                          $1,861.11 in Non-Wage
  (5.56% of total)                                       (1099 without deductions)
                                                         Payments as follows:

  Due Date: July 3, 2020                                 Payments shall be in form of
                                                         payroll checks made payable
                                                         to Plaintiffs for holding in
                                                         trust by Attorney Steve
                                                         Brown until settlement
                                                         approval.


                                                         Hayes, Michelle
                                                            • $128.89

                                                         Adams, Misti
                                                            • $309.83

                                                                (Including $166.67
                                                                for Service Award)

                                                         Imler, Lyn
                                                             • $68.86

                                                         Culp, Morgan
                                                             • $81.18

                                                         Kellam, Joann
                                                             • $720.89

                                                         Wechwartz, Brooke
                                                            • $14.52

                                                         Carr, Chantelle
                                                             • $118.14

                                                         Webb, Taquoila
                                                            • $86.64

                                                         Fisher, Kim
                                                             • $6.24

                                                         Brown, Tonya
                                                            • $17.78

                                                         Cobb, Jean
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 21
                                                              29 of 33
                                                                    46 PAGEID #: 390
                                                                                 328

                                 Schedule of Payments


                                                                 •   $43.97

                                                             Price, Adrian
                                                                 • $247.21

                                                             Burns, Alisha
                                                                • $16.98




  Ninth Installment: $6,666.67   $3,111.11 in Attorneys’     $1,694.45 in Wage (W2
  (5.56% of total)               Fees Payment to Contreras   payments with normal
                                 Law, LLC, 1099 payment      withholdings) Payments as
                                 with no deductions.         follows:
  Due Date: August 3, 2020
                                 Payment shall be made to    Payments shall be in form of
                                 Attorney Steve Brown’s      payroll checks made payable
                                 IOLTA account for holding   to Plaintiffs for holding in
                                 in trust until settlement   trust by Attorney Steve
                                 approval.                   Brown until settlement
                                                             approval.


                                                             Hayes, Michelle
                                                                • $128.89

                                                             Adams, Misti
                                                                • $143.16

                                                             Imler, Lyn
                                                                 • $68.86

                                                             Culp, Morgan
                                                                 • $81.18

                                                             Kellam, Joann
                                                                 • $720.89

                                                             Wechwartz, Brooke
                                                                • $14.52

                                                             Carr, Chantelle
                                                                 • $118.14
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 22
                                                              30 of 33
                                                                    46 PAGEID #: 391
                                                                                 329

                                 Schedule of Payments


                                                         Webb, Taquoila
                                                            • $86.64

                                                         Fisher, Kim
                                                             • $6.24

                                                         Brown, Tonya
                                                            • $17.78

                                                         Cobb, Jean
                                                            • $43.97

                                                         Price, Adrian
                                                             • $247.21

                                                         Burns, Alisha
                                                            • $16.98

  Ninth Installment: $6,666.67                           $1,861.11 in Non-Wage
  (5.56% of total)                                       (1099 without deductions)
                                                         Payments as follows:

  Due Date: August 3, 2020                               Payments shall be in form of
                                                         payroll checks made payable
                                                         to Plaintiffs for holding in
                                                         trust by Attorney Steve
                                                         Brown until settlement
                                                         approval.


                                                         Hayes, Michelle
                                                            • $128.89

                                                         Adams, Misti
                                                            • $309.83

                                                                (Including $166.67
                                                                for Service Award)

                                                         Imler, Lyn
                                                             • $68.86

                                                         Culp, Morgan
                                                             • $81.18

                                                         Kellam, Joann
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 23
                                                              31 of 33
                                                                    46 PAGEID #: 392
                                                                                 330

                                 Schedule of Payments


                                                                 •   $720.89

                                                             Wechwartz, Brooke
                                                                • $14.52

                                                             Carr, Chantelle
                                                                 • $118.14

                                                             Webb, Taquoila
                                                                • $86.64

                                                             Fisher, Kim
                                                                 • $6.24

                                                             Brown, Tonya
                                                                • $17.78

                                                             Cobb, Jean
                                                                • $43.97

                                                             Price, Adrian
                                                                 • $247.21

                                                             Burns, Alisha
                                                                • $16.98

  Tenth Installment: $6,666.67   $3,111.11 in Attorneys’     $1,694.45 in Wage (W2
  (5.56% of total)               Fees Payment to Contreras   payments with normal
                                 Law, LLC, 1099 payment      withholdings) Payments as
                                 with no deductions.         follows:
  Due Date: September 3, 2020
                                 Payment shall be made to    Payments shall be in form of
                                 Attorney Steve Brown’s      payroll checks made payable
                                 IOLTA account for holding   to Plaintiffs for holding in
                                 in trust until settlement   trust by Attorney Steve
                                 approval.                   Brown until settlement
                                                             approval.


                                                             Hayes, Michelle
                                                                • $128.89

                                                             Adams, Misti
                                                                • $143.16

                                                             Imler, Lyn
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 24
                                                              32 of 33
                                                                    46 PAGEID #: 393
                                                                                 331

                                 Schedule of Payments


                                                             •   $68.86

                                                         Culp, Morgan
                                                             • $81.18

                                                         Kellam, Joann
                                                             • $720.89

                                                         Wechwartz, Brooke
                                                            • $14.52

                                                         Carr, Chantelle
                                                             • $118.14

                                                         Webb, Taquoila
                                                            • $86.64

                                                         Fisher, Kim
                                                             • $6.24

                                                         Brown, Tonya
                                                            • $17.78

                                                         Cobb, Jean
                                                            • $43.97

                                                         Price, Adrian
                                                             • $247.21

                                                         Burns, Alisha
                                                            • $16.98

  Tenth Installment: $6,666.67                           $1,861.11 in Non-Wage
  (5.56% of total)                                       (1099 without deductions)
                                                         Payments as follows:

  Due Date: September 3, 2020                            Payments shall be in form of
                                                         payroll checks made payable
                                                         to Plaintiffs for holding in
                                                         trust by Attorney Steve
                                                         Brown until settlement
                                                         approval.


                                                         Hayes, Michelle
                                                            • $128.89
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 25
                                                              33 of 33
                                                                    46 PAGEID #: 394
                                                                                 332

                                Schedule of Payments



                                                         Adams, Misti
                                                            • $309.83

                                                                (Including $166.67
                                                                for Service Award)

                                                         Imler, Lyn
                                                             • $68.86

                                                         Culp, Morgan
                                                             • $81.18

                                                         Kellam, Joann
                                                             • $720.89

                                                         Wechwartz, Brooke
                                                            • $14.52

                                                         Carr, Chantelle
                                                             • $118.14

                                                         Webb, Taquoila
                                                            • $86.64

                                                         Fisher, Kim
                                                             • $6.24

                                                         Brown, Tonya
                                                            • $17.78

                                                         Cobb, Jean
                                                            • $43.97

                                                         Price, Adrian
                                                             • $247.21

                                                         Burns, Alisha
                                                            • $16.98
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 26
                                                              34 of 33
                                                                    46 PAGEID #: 395
                                                                                 333

                                Schedule of Payments


  Eleventh Installment:         $3,111.11 in Attorneys’     $1,694.45 in Wage (W2
  $6,666.67                     Fees Payment to Contreras   payments with normal
  (5.56% of total)              Law, LLC, 1099 payment      withholdings) Payments as
                                with no deductions.         follows:

  Due Date: October 3, 2020     Payment shall be made to    Payments shall be in form of
                                Attorney Steve Brown’s      payroll checks made payable
                                IOLTA account for holding   to Plaintiffs for holding in
                                in trust until settlement   trust by Attorney Steve
                                approval.                   Brown until settlement
                                                            approval.


                                                            Hayes, Michelle
                                                               • $128.89

                                                            Adams, Misti
                                                               • $143.16

                                                            Imler, Lyn
                                                                • $68.86

                                                            Culp, Morgan
                                                                • $81.18

                                                            Kellam, Joann
                                                                • $720.89

                                                            Wechwartz, Brooke
                                                               • $14.52

                                                            Carr, Chantelle
                                                                • $118.14

                                                            Webb, Taquoila
                                                               • $86.64

                                                            Fisher, Kim
                                                                • $6.24

                                                            Brown, Tonya
                                                               • $17.78

                                                            Cobb, Jean
                                                               • $43.97
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 27
                                                              35 of 33
                                                                    46 PAGEID #: 396
                                                                                 334

                                Schedule of Payments


                                                         Price, Adrian
                                                             • $247.21

                                                         Burns, Alisha
                                                            • $16.98


  Eleventh Installment:                                  $1,861.11 in Non-Wage
  $6,666.67                                              (1099 without deductions)
  (5.56% of total)                                       Payments as follows:

                                                         Payments shall be in form of
  Due Date: October 3, 2020                              payroll checks made payable
                                                         to Plaintiffs for holding in
                                                         trust by Attorney Steve
                                                         Brown until settlement
                                                         approval.


                                                         Hayes, Michelle
                                                            • $128.89

                                                         Adams, Misti
                                                            • $309.83

                                                                (Including $166.67
                                                                for Service Award)

                                                         Imler, Lyn
                                                             • $68.86

                                                         Culp, Morgan
                                                             • $81.18

                                                         Kellam, Joann
                                                             • $720.89

                                                         Wechwartz, Brooke
                                                            • $14.52

                                                         Carr, Chantelle
                                                             • $118.14

                                                         Webb, Taquoila
                                                            • $86.64
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 28
                                                              36 of 33
                                                                    46 PAGEID #: 397
                                                                                 335

                                   Schedule of Payments


                                                               Fisher, Kim
                                                                   • $6.24

                                                               Brown, Tonya
                                                                  • $17.78

                                                               Cobb, Jean
                                                                  • $43.97

                                                               Price, Adrian
                                                                   • $247.21

                                                               Burns, Alisha
                                                                  • $16.98

  Twelfth Installment: $6,666.67   $3,111.11 in Attorneys’     $1,694.45 in Wage (W2
  (5.56% of total)                 Fees Payment to Contreras   payments with normal
                                   Law, LLC, 1099 payment      withholdings) Payments as
                                   with no deductions.         follows:
  Due Date: November 3, 2020
                                   Payment shall be made to    Payments shall be in form of
                                   Attorney Steve Brown’s      payroll checks made payable
                                   IOLTA account for holding   to Plaintiffs for holding in
                                   in trust until settlement   trust by Attorney Steve
                                   approval.                   Brown until settlement
                                                               approval.


                                                               Hayes, Michelle
                                                                  • $128.89

                                                               Adams, Misti
                                                                  • $143.16

                                                               Imler, Lyn
                                                                   • $68.86

                                                               Culp, Morgan
                                                                   • $81.18

                                                               Kellam, Joann
                                                                   • $720.89

                                                               Wechwartz, Brooke
                                                                  • $14.52
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 29
                                                              37 of 33
                                                                    46 PAGEID #: 398
                                                                                 336

                                   Schedule of Payments


                                                          Carr, Chantelle
                                                              • $118.14

                                                          Webb, Taquoila
                                                             • $86.64

                                                          Fisher, Kim
                                                              • $6.24

                                                          Brown, Tonya
                                                             • $17.78

                                                          Cobb, Jean
                                                             • $43.97

                                                          Price, Adrian
                                                              • $247.21

                                                          Burns, Alisha
                                                             • $16.98

  Twelfth Installment: $6,666.67                          $1,861.11 in Non-Wage
  (5.56% of total)                                        (1099 without deductions)
                                                          Payments as follows:

  Due Date: November 3, 2020                              Payments shall be in form of
                                                          payroll checks made payable
                                                          to Plaintiffs for holding in
                                                          trust by Attorney Steve
                                                          Brown until settlement
                                                          approval.


                                                          Hayes, Michelle
                                                             • $128.89

                                                          Adams, Misti
                                                             • $309.83

                                                                 (Including $166.67
                                                                 for Service Award)

                                                          Imler, Lyn
                                                              • $68.86

                                                          Culp, Morgan
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 30
                                                              38 of 33
                                                                    46 PAGEID #: 399
                                                                                 337

                                Schedule of Payments


                                                                •   $81.18

                                                            Kellam, Joann
                                                                • $720.89

                                                            Wechwartz, Brooke
                                                               • $14.52

                                                            Carr, Chantelle
                                                                • $118.14

                                                            Webb, Taquoila
                                                               • $86.64

                                                            Fisher, Kim
                                                                • $6.24

                                                            Brown, Tonya
                                                               • $17.78

                                                            Cobb, Jean
                                                               • $43.97

                                                            Price, Adrian
                                                                • $247.21

                                                            Burns, Alisha
                                                               • $16.98

  Thirteenth Installment:       $3,111.11 in Attorneys’     $1,694.45 in Wage (W2
  $6,666.67                     Fees Payment to Contreras   payments with normal
  (5.56% of total)              Law, LLC, 1099 payment      withholdings) Payments as
                                with no deductions.         follows:

  Due Date: December 3, 2020    Payment shall be made to    Payments shall be in form of
                                Attorney Steve Brown’s      payroll checks made payable
                                IOLTA account for holding   to Plaintiffs for holding in
                                in trust until settlement   trust by Attorney Steve
                                approval.                   Brown until settlement
                                                            approval.


                                                            Hayes, Michelle
                                                               • $128.89

                                                            Adams, Misti
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 31
                                                              39 of 33
                                                                    46 PAGEID #: 400
                                                                                 338

                                Schedule of Payments


                                                             •   $143.16

                                                         Imler, Lyn
                                                             • $68.86

                                                         Culp, Morgan
                                                             • $81.18

                                                         Kellam, Joann
                                                             • $720.89

                                                         Wechwartz, Brooke
                                                            • $14.52

                                                         Carr, Chantelle
                                                             • $118.14

                                                         Webb, Taquoila
                                                            • $86.64

                                                         Fisher, Kim
                                                             • $6.24

                                                         Brown, Tonya
                                                            • $17.78

                                                         Cobb, Jean
                                                            • $43.97

                                                         Price, Adrian
                                                             • $247.21

                                                         Burns, Alisha
                                                            • $16.98
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 32
                                                              40 of 33
                                                                    46 PAGEID #: 401
                                                                                 339

                                Schedule of Payments


  Thirteenth Installment:                                $1,861.11 in Non-Wage
  $6,666.67                                              (1099 without deductions)
  (5.56% of total)                                       Payments as follows:

                                                         Payments shall be in form of
  Due Date: December 3, 2020                             payroll checks made payable
                                                         to Plaintiffs for holding in
                                                         trust by Attorney Steve
                                                         Brown until settlement
                                                         approval.


                                                         Hayes, Michelle
                                                            • $128.89

                                                         Adams, Misti
                                                            • $309.79

                                                                (Including $166.67
                                                                for Service Award)

                                                         Imler, Lyn
                                                             • $68.86

                                                         Culp, Morgan
                                                             • $81.18

                                                         Kellam, Joann
                                                             • $720.89

                                                         Wechwartz, Brooke
                                                            • $14.52

                                                         Carr, Chantelle
                                                             • $118.14

                                                         Webb, Taquoila
                                                            • $86.64

                                                         Fisher, Kim
                                                             • $6.24

                                                         Brown, Tonya
                                                            • $17.78

                                                         Cobb, Jean
Case: 2:18-cv-00134-SDM-EPD Doc #: 59-1
                                   58-1 Filed: 02/06/20
                                               01/31/20 Page: 33
                                                              41 of 33
                                                                    46 PAGEID #: 402
                                                                                 340

                                Schedule of Payments


                                                             •   $43.97

                                                         Price, Adrian
                                                             • $247.21

                                                         Burns, Alisha
                                                            • $16.98
